Mr. Justice Belaval
delivered the opinion of the Court.
This case is related to two other cases on the same facts, entitled and numbered The People of Puerto Rico, plaintiff appellee v. Pablo Soto Rivera, defendant appellant, case No. 15382 on Violation of the Weapons Act of Puerto Rico, and The People of Puerto Rico, plaintiff appellee v. Pablo Soto Rivera, defendant appellant, case No. 15383 on Violation of the Weapons Act of Puerto Rico, decided on this same date. This is a prosecution for a violation of § 29-D of Act No. 17 of January 19, 1951, because defendant-appellant “on or about August 18, 1951, in the ward Guaraguao of Bayamón, Puerto Rico, which is a part of the District Court of Puerto Rico, Bayamón Section, Puerto Rico, then and there said defendant Pablo Soto Rivera, unlawfully and wilfully had in his possession and control a pistol, which is a firearm and with which great bodily harm may be caused, without having declared it in writing to the Chief of Police of Santurce, Puerto Rico, which is the district where he lives.”
When the defendant was called for trial, he pleaded not guilty. After a hearing the District Court of Puerto Rico, Bayamón Section, found defendant guilty and sentenced him. On appéal, defendant-appellant has not assigned any error in the weighing of the evidence connected with his failure to register the weapon seized on him. Undoubtedly he has submitted his case on the question of law bearing on the legality of the search and seizure which resulted in bringing the seized weapon to the corresponding authority. Since the Court has decided in case No. 15382 that the search and seizure of the weapon was lawful, within the circumstances of the case, the judgment appealed from will be affirmed.
Mr. Justice Negrón Fernández and Mr. Justice Sifre dissented.